Case 21-01043-KHK              Doc 11    Filed 09/03/21 Entered 09/03/21 14:55:44         Desc Main
                                        Document      Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

In re: BINGTUAN YIN and XIANGLING KONG                                    Case No. 21-10653-KHK
           Debtors                                                                      Chapter 7


TRINA BENGTSSON

        Plaintiff,

v.                                                                   Adv. Pro. No. 21-01043-KHK

BINGTUAN YIN
XIANGLING KONG

        Defendants.



                           DEFENDANTS RULE 7026(a)(1) DISCLOSURES

         The Defendants, Bingtuan Yin and Xiangling Kong (the “Defendants”), by counsel, and

pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure (incorporated in adversary

proceedings pursuant to Rule 7026 of the Federal Rules of Bankruptcy Procedure), and the

Pretrial order entered by the Court, provide the following initial disclosures to Trina Bengtsson

(the “Plaintiff”).

I.       Rule 26(a)(1)(A)(i) – Name of individuals likely to have discoverable information

         With relation to the factual allegations of the Complaint and the Plaintiff’s Claim that the

debt at issue is non-dischargeable, the Defendant discloses the following individuals who may

have discoverable information that may support the Defendant’s defenses.

              1. Bingtuan Yin - One of the Defendants and Debtors in this case, who has

Barry W. Spear (VSB #39152)
Veronica Brown-Moseley (VSB #87348)
Kathryne Mary Rose Shaw (VSB #89561)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Rd., Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Defendants/Debtors
Case 21-01043-KHK      Doc 11     Filed 09/03/21 Entered 09/03/21 14:55:44              Desc Main
                                 Document      Page 2 of 4



             knowledge and information relating to the claims of the Plaintiff and his defenses

             thereto. In addition, he has knowledge of the state court litigation, including the

             trial, the appeal, and the collection proceedings in Fairfax Circuit Court.

                    Bingtuan Yin.
                    c/o Barry Spear
                    Boleman Law Firm, P.C.
                    272 Bendix Road, Suite 330
                    Virginia Beach, VA 23452

        2.   Xiangling Kong - One of the Defendants and Debtors in this case, who has

             knowledge and information relating to the claims of the Plaintiff and her defenses

             thereto. In addition, she has knowledge of the state court litigation, including the

             trial, the appeal, and the collection proceedings in Fairfax Circuit Court.

                    Xiangling Kong
                    c/o Barry Spear
                    Boleman Law Firm, P.C.
                    272 Bendix Road, Suite 330
                    Virginia Beach, VA 23452



        3. Trina Bengtsson – The Plaintiff in this case, who has knowledge and information
             relating to her claims against the Defendants and has knowledge and information
             relating to the interactions between herself and the Defendants. In addition, she
             has knowledge of the state court litigation, including the trial, the appeal, and
             collection efforts through the Fairfax Circuit Court.

                    Trina Bengtsson
                    c/o Andrea C. Davison, Esquire
                    Bean, Kinney & Korman, P.C.
                    2311 Wilson Blvd., Suite 500
                    Arlington, VA 22201


        4. Mei Lei – A former employee of the Sunnyworld. Believed to be the “agent” of

             the Defendants referred to in the Plaintiff’s Complaint. She would have
Case 21-01043-KHK        Doc 11    Filed 09/03/21 Entered 09/03/21 14:55:44           Desc Main
                                  Document      Page 3 of 4



              knowledge as to her interactions with the Plaintiff and the Defendants. Her

              current phone number and address are unknown at this time, but will be provided

              through discovery to the extent that it is reasonably obtainable.



       The Defendant reserves the right to supplement this as additional information may be

obtained through discovery.

II.    RULE 26(a)(1)(A)(ii) – Documents or items in possession, custody, or control of

Defendants that Defendants may use to support his claims and/or defenses

       1. All Pleadings, Motions, Briefs, Jury Instructions, Affidavits, Transcripts, Orders and

          any other materials contained in the record of the Superior Court of Washington for

          King County.

       2. All Pleadings, Motions, Transcripts, and Orders contained in the record of the

          proceeding in the Court of Appeals for the State of Washington.

       3. Transcripts of all depositions taken in connection with the proceedings in the Superior

          Court of Washington for King County.

       4. All records of the Fairfax Circuit Court related to the collection proceedings and

          Show Cause against the Defendants.

III.   RULE 26(a)(1)(A)(iii) – Computation of Damages

       The Plaintiff’s Complaint seeks to have the Plaintiff’s claim of $857,447.53 declared

non-dischargeable. These amounts have been determined by Courts of competent jurisdiction

and further computation is not required beyond an accurate accounting that any amounts

collected through garnishment have been properly accounted for. However, Defendants do

contend that that amount should not be determined to be non-dischargeable pursuant to 11
Case 21-01043-KHK         Doc 11     Filed 09/03/21 Entered 09/03/21 14:55:44        Desc Main
                                    Document      Page 4 of 4



U.S.C. § 523(a)(6). Further, should the debt be determined to be non-dischargeable, the

Defendants reserve the right to contest the calculation of interest.

IV.    RULE 26(a)(1)(A)(iv) - Insurance Agreements

       The Defendants are not aware of any relevant insurance contracts.



                                              BINGTUAN YIN
                                              XIANGLINE KONG
                                              By Counsel:


                                              /s/ _Barry W. Spear_____    __
                                              Barry W. Spear (VSB #39152)
                                              Veronica Brown-Moseley (VSB #87348)
                                              Kathryne Mary Rose Shaw (VSB #89561)
                                              Boleman Law Firm, P.C.
                                              Convergence Center III
                                              272 Bendix Rd., Suite 330
                                              Virginia Beach, VA 23452
                                              Telephone (757) 313-3000
                                              Counsel for Defendants/Debtors




                                 CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Rule 7026 Disclosures was sent via CM/ECF to
Andrea C. Davison, Counsel for Plaintiff, on September 3, 2021.

                                              /s/ Barry W. Spear__________
                                              Counsel for Defendants/Debtors
